TUCKETT, Justice
(dissenting).
I dissent. Between April, 1972, and January, 1974, this matter was given six pretrial settings. The pretrials were continued four times at the request of the defendant. The case was set for trial and the defendant failed to appear on the day set. After a hearing a judgment was entered in favor of the plaintiff. The defendant showed little interest m the litigation and in my opinion should not be permitted to prevail on his motion to set aside the judgment. The record does not show an abuse of discretion.
HENRIOD, C. J., concurs with the views expressed in the dissenting opinion of TUCKETT, J.